DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/14/2021 has been entered.  Claims 1-6, 9-14, and 17-20 remain pending.  Claims 18-20 were previously withdrawn.  Claims 21-22 have been added.
	The previous rejections of claim 9 under 35 USC 102(a)(1) as being anticipated by Vale et al. “Efficient -Methylenation of Carbonyl Compounds in Ionic Liquids at Room Temperature”, Synlett 2009, No.1, 75-78, claim 9 under 35 USC 102(a)(1) as being anticipated by Bugarin et al. “Efficient, direct -methylenation of carbonyls mediated by diisopropylammonium trifluoroacetate”, Chem. Commun. 2010, 46, 1715-1717, claims 1-2 under 35 USC 103 as being unpatentable over Bugurain “Efficient, direct -methylenation of carbonyls mediated by diisopropylammonium trifluoroacetate”, Chem. Commun. 2010, 46, 1715-1717, claims 10-12 and 17 under 35 USC 103 as being unpatentable over Bugarin et al. “Efficient, direct -methylenation of carbonyls mediated by diisopropylammonium trifluoroacetate”, Chem. Commun. 2010, 46, 1715-1717 as applied to claim 9, claims 1-6 under 35 USC 103 as being unpatentable over Knock (US 2,569,767) in view of Burgarin et al. “Efficient, direct -methylenation of carbonyls mediated by diisopropylammonium trifluoroacetate”, Chem. Commun. 2010, 46, 1715-1717, claims 9-14 and 17 under 35 USC 103 as being unpatentable over Knock (US 2,569,767) in view of Burgarin et al. “Efficient, direct -

Claim Objections
Claims 4 and 21 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 14 and 22, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claims 1-3 be found allowable, claims 9, 17, and 13, respectively will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 20 is objected to because of the following informalities:  in claim 20, there is a “\” at the end of the claim.  The “\” was not present in the last amendment.  Furthermore, claim 20 should end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 17, the instant claim is drawn to a composition and not a kit.  The instant claim recites “the methylene beta-ketoester monomer and anionic polymerization activator are separate until combination”.  Therefore, it unclear what is present in the composition, since claims 1 and 9, respectively require the anionic polymerization activator.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9, 13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 and 7 of Malofsky et al. (U.S. Patent No. 9,527,795 B2) in view of Hogen-Esch et al. (US 6,143,847). The claims of Malofsky et al. recite a similar polymerizable composition.
However, the claims of Malofsky et al. do not recite an anionic polymerization activator.  Hogen-Esch et al. teach anionic polymerization (C1/L10-15).  The anionic initiator comprises any stabilized carbanion (C5/L17-39).  Hogen-Esch et al. teach the process may be used for a wide variety of monomers, including vinyl monomers bearing at least one electron-withdrawing 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 9, 13, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 4-6, 10-12, 14, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, the claims of Malofsky et al. (U.S. Patent No. 9,527,795 B2) do not recite the composition is an adhesive, a coating or a sealant.  The claims do not recite the types of acidic stabilizer or vapor phase stabilizer.  The claims do not recite the amounts of impurities.  


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brayer et al. (US 5,310,746) teaches alpha-methylene-6-styryl-acrylic acid derivatives.
Malofsky et al. (US 2010/0286438 A1) teaches the production of methylidene malonates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767